Citation Nr: 1625319	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office located in St. Paul, Minnesota.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In June 2012, the Veteran testified in a Tavel Board hearing before the undersigned.  A copy of the hearing transcript is associated with the Veteran's file on VBMS.

In May 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A discussion of the AOJ's compliance with the May 2014 Board Remand is included in the Remand section below.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the AOJ.


REMAND

In May 2014, the Board remanded the issue to obtain a clarifying medical opinion to assist in determining the cause of the Veteran's bilateral hearing loss disability.  Specifically, the Board requested that the VA examiner explain the discrepancy between the May 1970 audiogram and the findings noted on the same date in the Report of Medical Examination (entrance examination).  The Board also asked the VA examiner to consider the February 1971 notation in service showing that the Veteran complained of a decrease in his hearing over the prior year.  

As discussed in the May 2014 Board Remand, a May 1970 audiogram report at entrance into active service includes findings that are inconsistent with that reported on the Report of Medical Examination recorded on the same day.  For instance, the audiogram shows puretone threshold of 85 at 4000 Hertz on the left side, while the Report of Medical Examination records the reading as 50.  Also during service, in February 1971, the Veteran complained of a decrease in hearing over the prior year.  Importantly, the Board noted that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service (now Director of VA Compensation Service) indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.

Pursuant to the May 2014 Board Remand, a VA addendum medical opinion was obtained in August 2014.  Significantly, in the August 2014 VA addendum opinion, the VA examiner did not explain the discrepancy between the May 1970 audiogram and the findings noted on the same date in the Report of Medical Examination (entrance examination), and the VA examiner did not consider the February 1971 notation in service showing that the Veteran complained of a decrease in his hearing over the prior year, as explicitly requested in the May 2014 Board Remand.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  See Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

Accordingly, the case is REMANDED for the following actions:

1. If possible, request that the VA examiner who provided the August 2014 addendum opinion review the electronic file and provide anonther addendum medical opinion.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the August 2014 VA examiner is not available, obtain the requested opinion from another qualified VA audiologist.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent or greater degree of probability) that the bilateral hearing loss began during service, was aggravated by service, or was otherwise etiologically caused by service?

In rendering the requested opinion, the VA examiner should assume, as fact, that the Veteran 1) sustained acoustic trauma in service since he belonged to an artillery command during service and was exposed, at close range, to the noise resulting from the fire of eight-inch Howitzers while in Germany; and 2) currently has a bilateral hearing loss disability.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Also, in rendering the requested opinion, the VA examiner is asked to explain the discrepancy between the May 1970 audiogram and the findings noted on the same date in the Report of Medical Examination (entrance examination).  The VA examiner must also consider the February 1971 notation in service showing that the Veteran complained of a decrease in his hearing over the prior year.  The VA examiner should not rely solely upon medical studies that do not take into account this Veteran's current disability, medical history, in-service notations, and noise exposure.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. Review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the detailed questions asked by the Board have been addressed by the VA examiner.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested addendum medical opinion does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See Stegall at 268; 38 C.F.R. § 4.2 (2015).

3. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for bilateral hearing loss in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




